Exhibit 10.2

         
(CITI LOGO) [u56853u5685301.gif]
  Mary O’Neill   Citigroup
 
  Vice President   1 North Wall Quay
 
  Trade Business Management   Dublin 1, Ireland

Aspen Insurance Limited (“Aspen”)
Maxwell Roberts Building
1 Church Street
Hamilton
HM 11
Bermuda
Attention: Bryan Astwood
Date: 28 October 2008
Dear Sir,
Pledge Agreement between (1) Aspen and (2) Citibank Europe Plc (pursuant to an
Assignment Agreement dated 11 October 2006) dated 17 January 2006, as amended,
varied, supplemented, novated or assigned as the case may be.
With reference to the above Pledge Agreement, without prejudice to the
provisions of Sections 2, and subject to Aspen’s counter-signature of a copy of
this letter:-

  1.   Section 6(k) shall be deleted in its entirety and replaced by the
following         “The Pledgor shall cause Securities of the type specified in
Schedule 1 to be pledged as Collateral so that at all times the fair market
value of such Securities shall equal or exceed (i) an amount equal to
111.111111% of the aggregate amount of the then outstanding Credits where the
Collateral provide in respect of such Credits comprises Type 1 Financial Assets;
and (ii) an amount equal to 117.647% of the aggregate amount of the then
outstanding Credits where the Collateral provided in respect of such Credits
comprises Type 2 Financial Assets and, without limiting the foregoing, if at any
time the Pledgor is not in compliance with the requirements of this subsection
(k), the Pledgor shall forthwith cause additional Securities of the type
specified in Schedule 1 to be held as Collateral pursuant to Section 2 to the
extent required to cause the Pledgor to be in compliance with this sub-section
(k).”     2.   Schedule 1 shall be as set out in Annex A to this Letter.

Save as expressly provided in this letter, the provisions of the Pledge
Agreement shall remain in full force and effect.
Please countersign and return the enclosed copy of this letter, which may be in
any number of counterparts (including facsimile counterparts).

          Yours faithfully
      /s/ Mary O’Neill      

For Citibank Europe Plc
Citibank Europe plc
Directors: Shirish Apte (U.K.) Aidan M Brady, Sanjeeb Chaudhuri (U.K.), Maurice
F Doyle, Mark Fitzgerald, James Foster (U.K.), Brian Hayes, Peter Maskrey
(U.K.), Frank McCabe, Naveed Sultan (U.K.), Francesco Vanni d’Archirafi (Italy),
Tony Woods.
Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.
Ultimately owned by Citigroup Inc., New York, U.S.A.
Citibank Europe plc is regulated by the Financial Regulator

 



--------------------------------------------------------------------------------



 



We hereby confirm our agreement to the above.

          Dated: October 29, 2008 

Signed:   Dated: October 29, 2008 

Signed:
/s/ Bryan Astwood    
/s/ David Skinner for and on behalf of    for and on behalf of  ASPEN INSURANCE
LIMITED    ASPEN INSURANCE LIMITED   

Citibank Europe plc
Directors: Shirish Apte (U.K.) Aidan M Brady, Sanjeeb Chaudhuri (U.K.), Maurice
F Doyle, Mark Fitzgerald, James Foster (U.K.), Brian Hayes, Peter Maskrey
(U.K.), Frank McCabe, Naveed Sultan (U.K.), Francesco Vanni d’Archirafi (Italy),
Tony Woods.
Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.
Ultimately owned by Citigroup Inc., New York, U.S.A.
Citibank Europe plc is regulated by the Financial Regulator

 



--------------------------------------------------------------------------------



 



ANNEX A
SCHEDULE 1 of the PLEDGE AGREEMENT
Securities or Other Assets Acceptable as Financial Assets:
     Type 1 Financial Assets
Securities issued by the US Government or its agencies (whose debt obligations
are fully and explicitly guaranteed as to the timely payment of principal and
interest by the full faith and credit of the US Government) or the central
government of an OECD (Organisation for Economic Co-operation and Development)
country, in each case rated AA or AA equivalent or better.
     Type 2 Financial Assets
Securities issued by the following US government agencies, including
mortgage-backed securities, in each case rated AA or AA equivalent or better:

  •   The Government National Mortgage Association     •   The Federal Home Loan
Mortgage Corporation or any successor thereto;     •   The Federal National
Mortgage Association or any successor thereto.     •   The Federal Farm Credit
Banks Funding Corporation or any successor thereto; and     •   The Federal Home
Loan Banks or any successor thereto.

Citibank Europe plc
Directors: Shirish Apte (U.K.) Aidan M Brady, Sanjeeb Chaudhuri (U.K.), Maurice
F Doyle, Mark Fitzgerald, James Foster (U.K.), Brian Hayes, Peter Maskrey
(U.K.), Frank McCabe, Naveed Sultan (U.K.), Francesco Vanni d’Archirafi (Italy),
Tony Woods.
Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.
Ultimately owned by Citigroup Inc., New York, U.S.A.
Citibank Europe plc is regulated by the Financial Regulator

 